Citation Nr: 0713451	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  00-20 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disability.

2.  Entitlement to an increased initial disability rating in 
excess of 40 percent for degenerative joint disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in July 2000 
and in April 2002, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

In June 2004, the Board remanded this matter for additional 
evidentiary and procedural development.  Thereafter, in 
November 2005, the Board issued a decision which denied the 
veteran's claims for service connection for a genitourinary 
disability, and for an increased initial disability rating in 
excess of 40 percent for degenerative joint disease of the 
lumbar spine.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2006, based on a Joint Motion 
for Remand (Joint Motion), the Court issued an Order 
remanding this case for compliance with the Joint Motion.  

During the course of this appeal, the veteran raised an 
additional claim of entitlement to a total disability rating 
based on individual unemployability.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.

For the reasons indicated below, the appeal is remanded to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

The veteran is seeking entitlement to service connection for 
a genitourinary disability.  He is also seeking an increased 
initial disability rating in excess of 40 percent for his 
service-connected degenerative joint disease of the lumbar 
spine.

After reviewing the Joint Motion filed in this case, an 
additional development is necessary.  Specifically, the Board 
finds that an additional VA examination is necessary to 
consider the etiology of the veteran's current genitourinary 
disorders.  In conducting the new examination, the VA 
examiner shall clearly identify all of the veteran's current 
genitourinary disorders; and, for each disorder diagnosed, 
the VA examiner must provide an opinion, with supporting 
rationale, as to whether any such diagnosed disorder was 
caused or aggravated by the veteran's military service.

An additional VA examination is also necessary to determine 
the current severity of the veteran's service-connected 
degenerative joint disease of the lumbar spine.  In addition 
to identifying and detailing the physical and neurological 
components of this condition, the VA examiner must address 
the effects of this disorder on the veteran's ability to 
obtain and maintain employment.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
request a list of the names and addresses 
of all doctors and medical care 
facilities that have examined or treated 
him for a genitourinary disorder, since 
his discharge from the service, and for 
his service-connected degenerative joint 
disease of the lumbar spine, since August 
2006.  Based on his response, the RO must 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources, to 
include all treatment records from T. 
Hart, M.D.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The RO must afford the veteran the 
appropriate VA examination to determine 
the current existence and etiology of all 
genitourinary disorders found.  The claims 
folder must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The VA examiner must 
clearly identify all current genitourinary 
disorders found, if any.  The examiner 
must also specifically state if the 
veteran currently has epididymitis and/or 
prostatitis.  Thereafter, following a 
review of the service and post service 
medical records, the examiner must provide 
an opinion, as to each currently diagnosed 
genitourinary disorders, if any, whether 
such diagnosed disorder was caused or 
aggravated by the veteran's active duty 
service.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

3.  Thereafter, the RO must schedule the 
veteran for examination to determine the 
severity of impairment caused by his 
service-connected degenerative joint 
disease of the lumbar spine.  The claims 
file, along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the examiner.  The examiner 
must determine the severity of impairment 
caused by the veteran's service-connected 
degenerative joint disease of the lumbar 
spine.  All indicated tests and studies, 
to include x-rays and other diagnostic 
procedures deemed necessary, must be 
conducted.  In addition, after reviewing 
the veteran's complaints and medical 
history, the examiner must render an 
opinion as to the extent to which the 
veteran experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups.  The extent 
of any neurologic impairment also must be 
described.  Finally, the examiner must 
comment as to the effects of this 
disorder on the veteran's ability to 
maintain or obtain employment.  A 
complete rationale for all opinions must 
be provided.  The report prepared should 
be typed. 

4.  The RO must then re-adjudicate the 
veteran's claims for service connection 
for a genitourinary disability and 
entitlement to an increased initial 
disability rating in excess of 40 percent 
for degenerative joint disease of the 
lumbar spine, including consideration of 
all of the additional evidence received 
since the July 2005 supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



